

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 45

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Chambliss (for

			 himself, Mr. Nelson of Nebraska,

			 Ms. Collins, Mr. Vitter, Mr.

			 Martinez, Mr. Thune, and

			 Mr. Johnson) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Supporting the goals and ideals of National

		  Life Insurance Awareness Month, and for other purposes.

	

	

		Whereas

			 life insurance is an essential part of a sound financial plan;

		Whereas

			 life insurance provides financial security for families in the event of a

			 premature death by helping surviving family members to meet immediate and

			 longer-term financial obligations and objectives;

		Whereas

			 nearly 50,000,000 Americans say they lack the life insurance coverage needed to

			 ensure a secure financial future for their loved ones;

		Whereas

			 recent studies have found that when a premature death occurs, insufficient life

			 insurance coverage on the part of the insured results in three-fourths of

			 surviving family members having to take measures such as working additional

			 jobs or longer hours, borrowing money, withdrawing money from savings and

			 investment accounts, and, in too many cases, moving to smaller, less expensive

			 housing;

		Whereas

			 individuals, families, and businesses can benefit greatly from professional

			 insurance and financial planning advice, including the assessment of their life

			 insurance needs; and

		Whereas

			 the Life and Health Insurance Foundation for Education (LIFE), the National

			 Association of Insurance and Financial Advisors (NAIFA), and a coalition

			 representing hundreds of leading life insurance companies and organizations

			 have designated September 2005 as Life Insurance Awareness

			 Month, the goal of which is to make consumers more aware of their life

			 insurance needs, seek professional advice, and take the actions necessary to

			 achieve the financial security of their loved ones: Now, therefore, be

			 it

		

	

		That the Congress—

			(1)supports the goals and ideals of Life

			 Insurance Awareness Month; and

			(2)calls on the Federal Government, States,

			 localities, schools, nonprofit organizations, businesses, other entities, and

			 the people of the United States to observe the month with appropriate programs

			 and activities.

			

